 


115 HRES 500 EH: Providing for consideration of the bill (H.R. 3354) making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2018, and for other purposes; providing for consideration of motions to suspend the rules; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
1st Session
H. RES. 500 
In the House of Representatives, U. S.,

September 6, 2017
 
RESOLUTION
Providing for consideration of the bill (H.R. 3354) making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2018, and for other purposes; providing for consideration of motions to suspend the rules; and waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.


That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3354) making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2018, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed two hours equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–31, modified by Rules Committee Print 115–32 and the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. Points of order against provisions in the bill, as amended, for failure to comply with clause 2 or clause 5(a) of rule XXI are waived except as follows: beginning with the colon on page 327, line 22, through crime on page 328, line 2; beginning with the semicolon on page 535, line 12, through (12 U.S.C. 3907(b)(2). on page 536, line 14; and section 7080. Where points of order are waived against part of a section, points of order against a provision in another part of such section may be made only against such provision and not against the entire section. 2. (a)No further amendment to the bill shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution, amendments en bloc described in section 3 of this resolution, and pro forma amendments described in section 4 of this resolution.
(b)Each further amendment printed in part B of the report of the Committee on Rules shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.  (c)All points of order against further amendments printed in part B of the report of the Committee on Rules or against amendments en bloc described in section 3 of this resolution are waived.
3.It shall be in order at any time for the chair of the Committee on Appropriations or his designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. 4.During consideration of the bill for amendment, the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 20 pro forma amendments each at any point for the purpose of debate.
5.At the conclusion of consideration of the bill for amendment pursuant to this resolution, the Committee of the Whole shall rise without motion. No further consideration of the bill shall be in order except pursuant to a subsequent order of the House. 6. (a)During consideration of H.R. 3354, it shall not be in order to consider an amendment proposing both a decrease in an appropriation designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and an increase in an appropriation not so designated, or vice versa.
(b)This paragraph shall not apply to an amendment between the Houses. 7.It shall be in order at any time through the legislative day of September 9, 2017, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section.
8.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of September 9, 2017.  Karen L. Haas,Clerk. 